DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-15 are canceled. 
The Examiner notes that claims 16-31 are new. 

Claim Objections
Claim 16 is objected to because of the following informalities: the claim recites “segmenting the frequency interval into a plurality of frequency bands of previously determined widths and associating with each frequency band a data item representing a mean sound power measured in each frequency band, the representative data being from a measurement forming variables of a vector associated with the measurement”, while the Examiner believes the intended meaning is understood (eg, “the representative data” relates to the “a data item representing”), for the record the Examiner submits that the two limitations are being interpreted as referring to the same entity. Further, for clarity of the record and for consistency in terms, the Examiner suggests using the phrase “the representative data item”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 16 is directed to a method, which falls into a statutory category of invention. However, under step 2A prong one, the claim is found to merely recite abstract ideas which fall under judicial exceptions as found by the courts to be outside of, or exceptions to, the four statutory categories of invention. In other words, the limitations (ie, the steps of identifying and associating collected data with known patterns related to pre-determined conditions) amount to no more than abstract ideas (eg, mathematical concepts and mental processes). Further, under step 2A prong two, the limitations are not taken to be integrated into a practical application as they fail to recite any additional element[s] which apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit. Finally, any data collection and provided output are merely extra solution activity required to obtain and evaluate the data that is required by the abstract idea. Therefore, the claim is found to be not sufficient to amount to significantly more than the judicial exception.
Dependent claims merely further describe the abstract idea, recite common components and/or recite extra solution activity required to obtain and evaluate the data that is required by the abstract idea, and as such do not provide anything that can be considered as something significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 16, the claim recites “determining a condition of the road and of the tire corresponding to the vector, using a method of identifying data based on a learning basis formed by a set of vectors associated with measurements previously recorded and performed, in accordance with the same steps as above, under known running conditions as a function of the modalities, each representing a running condition”, however, the limitations are found to be indefinite. Specifically, it is unclear how many conditions are being determined (ie, a condition of the road and a condition of the tire, or a condition representing the road and the tire). Further, it is unknown whether the vector corresponds to the road or the tire or the road and the tire. Applicant’s published specification (paragraph [0010]) recites similar language, however, fails to clarify the limitations. For examination purposes the limitation is being interpreted as: determining a condition of the road and a condition of the tire corresponding to the vector, using a method of identifying current road condition data based on a learning basis formed by a set of vectors associated with tire and road measurements previously recorded and performed, in accordance with the same steps as above, under known running conditions as a function of the modalities, each representing a running condition. 
Regarding claim 16, the claim recites “using a method of identifying data based on a learning basis formed by a set of vectors associated with measurements previously recorded and performed, in accordance with the same steps as above, under known running conditions as a function of the modalities, each representing a running condition, wherein the method of identifying data comprises the following steps: determining a reduced discriminant space in which zones formed by each modality or combination of modalities are identified, based on the learning basis, and reducing the discriminant space to the zones corresponding to measured and/or estimated running conditions, based on measurements and estimations of running conditions performed in real time”, however, the limitations are found to be indefinite. Specifically, it is unclear what “data” are being identified (ie, a condition of the road and a condition of the tire, or a condition representing the road and the tire). Further, it is unknown whether the vector corresponds to the road or the tire or the road and the tire. Applicant’s published specification Applicant’s published specification (paragraph [0010]) recites similar language, however, fails to clarify the limitations. For examination purposes the limitation is being interpreted as: using a method of identifying current road condition data based on a learning basis formed by a set of vectors associated with tire and road measurements previously recorded and performed, in accordance with the same steps as above, under known running conditions as a function of the modalities, each representing a running condition, wherein the method of identifying current road condition data comprises the following steps: determining a reduced discriminant space in which zones formed by each modality or combination of modalities are identified, based on the learning basis, and reducing the discriminant space to the zones corresponding to measured and/or estimated running conditions, based on measurements and estimations of running conditions performed in real time. 
Regarding claim 16, the claim recites “recording a measurement of a sound signal produced by a tire of the vehicle traveling on a surface of the road during a given time interval; determining a spectral power density of the sound signal over a given frequency interval; segmenting the frequency interval into a plurality of frequency bands of previously determined widths and associating with each frequency band a data item representing a mean sound power measured in each frequency band, the representative data being from a measurement forming variables of a vector associated with the measurement”, however, the limitations are found to be indefinite. Specifically, it is unclear whether the data item/representative data item is obtained from the sound signal or from separate, previously measured (ie, known) set of data items. Applicant’s published specification Applicant’s published specification (paragraph [0010]) recites similar language, however, fails to clarify the limitations. For examination purposes the limitation is being interpreted as: recording a measurement of a sound signal produced by a tire of the vehicle traveling on a surface of the road during a given time interval; determining a spectral power density of the sound signal over a given frequency interval; segmenting the frequency interval into a plurality of frequency bands of previously determined widths and associating with each frequency band a data item representing a mean sound power previously measured in each frequency band, the representative data item being from a measurement forming variables of a vector associated with the measurement.
Regarding claim 27, the claim recites “a discriminant analysis of the data comprises the steps of: determining the reduced discriminant space in which zones formed by each modality or combination of modalities are identified, based on the learning basis; transforming the vector associated with a measurement in the reduced discriminant space and, as a function of the location of the vector, associating with the measurement a probability according to each of the modalities or combinations of modalities; and determining a most probable modality according to each of the modality classes”, however, there is insufficient antecedent basis for limitation “the data” in the claim. 
Regarding claim 27, the claim recites “a discriminant analysis of the data comprises the steps of: determining the reduced discriminant space in which zones formed by each modality or combination of modalities are identified, based on the learning basis; transforming the vector associated with a measurement in the reduced discriminant space and, as a function of the location of the vector, associating with the measurement a probability according to each of the modalities or combinations of modalities; and determining a most probable modality according to each of the modality classes”, however, the limitations are found to be indefinite. Specifically, it is unclear what “data” is being referred to. Applicant’s published specification Applicant’s published specification (paragraph [0010]) recites similar language, however, fails to clarify the limitations. For examination purposes the limitation is being interpreted as: the current road condition data. 
Dependent claims inherit attributes of the claims from which they depend and thus are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-15 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sekizawa (PGPub No US 2020/0256672, hereafter “Sekizawa”) in view of Hanatsuka et al (PGPub No US 2013/0116972, hereafter “Hanatsuka”). 
Regarding claim 16, Sekizawa discloses: 
recording a measurement of a sound signal produced by a tire of the vehicle traveling on a surface of the road during a given time interval (Sekizawa – fig. 4, item R2-R4, shows vibration/sound data collected over time while the tire is in contact with the ground [road surface]; p [0095], teaches Fig. 4 shows one rotation [given time interval] made by the tire based on the time axis waveform of the detection signal from the vibration sensor unit; p [0125], teaches data collected [recorded] for the learning operation; p [0086], teaches subjecting the detection signal from the vibration sensor unit 1a in each of the regions to frequency analysis; requires the measurement data is recorded/stored); 
determining a spectral power density of the sound signal over a given frequency interval (Sekizawa – p [0087], teaches the detection signal from the vibration sensor unit corresponding to one rotation of the tire [given frequency interval] which exhibits a continuous time axis waveform into the plurality of segments as illustrated in FIG. 5, and performs the frequency analysis in each of the segments to extract the feature quantities. Specifically, by performing the frequency analysis in each of the segments, the waveform processing unit 1b determines a power spectral value [spectral power density] in each of the frequency bands, i.e., a vibration level in a specified frequency band, and uses the power spectral values as the feature quantities); 
segmenting the frequency interval into a plurality of frequency bands of previously determined widths (Sekizawa – p [0089], teaches the power spectral values obtained by causing the detection signal in each of the segments to pass through filters in a plurality of specified frequency bands [ie, a 0 to 1 kHz frequency band, a 1 to 2 kHz frequency band, a 2 to 3 kHz frequency band, a 3 to 4 kHz frequency band, and a 4 to 5 kHz frequency band]) and associating with each frequency band a data item representing a mean sound power measured in each frequency band (Sekizawa – p [0087], teaches by performing the frequency analysis in each of the segments, the waveform processing unit determines a power spectral value in each of the frequency bands and uses the power spectral values as the feature quantities [data items]; p [0055], teaches the feature quantities corresponding to 1,000,000 rotations are learned for each type of the road surface and, from the learned feature quantities [data items], typical [average/mean] feature quantities corresponding to 100 rotations), the representative data being from a measurement forming variables of a vector associated with the measurement (Sekizawa – p [0055]-[0056], teaches the feature quantities are learned for each type of the road surface and are extracted to be used as the support vectors which are stored as default support vectors at the time of vehicle delivery, further when an updated support vector is transmitted from the learning data communication unit, the support vector storage unit stores the updated support vector); 
determining a condition of the road and of the tire corresponding to the vector (Sekizawa – p [0068]-[0069]; p [0157], teaches obtaining/detecting tire information [tire condition] including a magnitude of the load applied to the tire, the tire pressure, the type of tire, a groove remaining in the tire [ie, a tire worn state], and the like, for the purpose of determining whether the vector is appropriate/inappropriate [corresponds to the vector]; p [0035]-[0036], teaches determining a road surface state), using a method of identifying data based on a learning basis formed by a set of vectors associated with measurements previously recorded and performed (Sekizawa – p [0055]-[0056], teaches the feature quantities are learned for each type of the road surface and are extracted to be used as the support vectors which are stored as default support vectors at the time of vehicle delivery, further when an updated support vector is transmitted from the learning data communication unit, the support vector storage unit stores the updated support vector), in accordance with the same steps as above, under known running conditions as a function of the modalities, each representing a running condition (Sekizawa – p [0055]-[0056], teaches the feature quantities [known running conditions] corresponding to 1,000,000 rotations are learned for each type of the road surface [modality] and, from the learned feature quantities, typical feature quantities corresponding to 100 rotations are extracted to be used as the support vector [function of the modalities] ), wherein the method of identifying data comprises the following steps: 
determining a reduced discriminant space formed by each modality or combination of modalities are identified, based on the learning basis (Sekizawa – p [0068]-[0069]; p [0157], teaches the vector may be determined as inappropriate for recognizing the situation; wherein “inappropriate” may be used to reduce the determinant/discriminant space by eliminating mis-matching data), based on measurements and estimations of running conditions performed in real time (Sekizawa – p [0059], teaches the road surface determination unit may constantly display the determined road surface state through the notification device to warn the driver of the determined road surface state and to drive carefully; wherein “constantly display” and “to warn the driver” require all processing is done in real time so that appropriate driving action may be taken while the condition exists).
While Sekizawa teaches the ability to separate data based on a matching of determinants/discriminants, he does not explicitly disclose reducing the discriminant space to the zones corresponding to measured and/or estimated running conditions.
Hanatsuka teaches reducing the discriminant space to the zones corresponding to measured and/or estimated running conditions (Hanatsuka – Fig. 18, shows reduced zone for condition A; p [0014], teaches separating [reducing] data that does not satisfy condition A).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize reduction of discriminant space to the zones corresponding to measured and/or estimated running conditions as taught by Hanatsuka in Sekizawa for the expected benefit of allowing a road condition to be estimated to a finer classification (Hanatsuka – p [0012]).	
Regarding claim 17, the combined art of Sekizawa and Hanatsuka makes obvious all of the limitations on which this claim depends, further, Hanatsuka discloses the total sound power measured is equal to the sum of the mean sound power levels of all the frequency bands of each frequency interval. (Hanatsuka – p [0095]).
Regarding claim 18, the combined art of Sekizawa and Hanatsuka makes obvious all of the limitations on which this claim depends, further, Hanatsuka discloses the frequency bands are determined by breaking down the frequency interval into one-third octave bands (Hanatsuka – p [0084]).
Regarding claim 19, the combined art of Sekizawa and Hanatsuka makes obvious all of the limitations on which this claim depends, further, Hanatsuka discloses the time interval of a measurement is less than or equal to 0.5 seconds (Hanatsuka – fig. 4(a), shows interval of 9.67 seconds – 9.68 seconds => 0.01 seconds).
Regarding claim 20, the combined art of Sekizawa and Hanatsuka makes obvious all of the limitations on which this claim depends, further, Hanatsuka discloses the time interval of a measurement is less than or equal to 0.25 seconds (Hanatsuka – fig. 4(a), shows interval of 9.67 seconds – 9.68 seconds => 0.01 seconds).
Regarding claim 21, the combined art of Sekizawa and Hanatsuka makes obvious all of the limitations on which this claim depends, further, Hanatsuka discloses the frequency interval is between 0Hz and 20KHz (Hanatsuka – fig. 5, shows interval of 1 – 10 khz).
Regarding claim 22, the combined art of Sekizawa and Hanatsuka makes obvious all of the limitations on which this claim depends, further, Hanatsuka discloses the frequency interval is between 200Hz and 20KHz (Hanatsuka – p [0010], “0.5 khz to 1.5 khz”).
Regarding claim 23, the combined art of Sekizawa and Hanatsuka makes obvious all of the limitations on which this claim depends, further, Hanatsuka discloses a "weather" class of modalities, formed by different weather conditions for the road, comprises a dry condition, a damp condition and a wet condition (Hanatsuka – p [0004]; p [0087], teaches determining between at least a "shallowly wet road" [wherein “damp”, are interpreted per Applicant’s published specification p [0077], “damp road, which is characterized by a depth of water”], a "deeply wet road", and a “dry road”).
Regarding claim 24, the combined art of Sekizawa and Hanatsuka makes obvious all of the limitations on which this claim depends, further, Hanatsuka discloses a "road surface condition" class of modalities, formed by different road surface conditions for the road, comprises a closed condition, a medium condition and an open condition (Hanatsuka – p [0087], teaches determine the "dry road" [medium] to be either "rough dry road" or "smooth dry road". [wherein “open”, “closed” and “medium”, are interpreted per Applicant’s published specification p [0078]).
Regarding claim 25, the combined art of Sekizawa and Hanatsuka makes obvious all of the limitations on which this claim depends, further, Sekizawa discloses a "wear" class of modalities, formed by different tire wear conditions, comprises a new condition, a semi worn condition and a worn condition (Sekizawa – p [0157], teaches a tire worn state is detected; execution of tire replacement [new]; calculates the groove remaining the tire from the running distance determines whether it is equal [worn] to or less [semi worn] than a threshold).
Regarding claim 27, the combined art of Sekizawa and Hanatsuka makes obvious all of the limitations on which this claim depends, further, Sekizawa and Hanatsuka discloses a discriminant analysis of the data comprises the steps of: 
determining the reduced discriminant space in which zones formed by each modality or combination of modalities are identified, based on the learning basis (Sekizawa – p [0068]-[0069]; p [0157], teaches the vector may be determined as inappropriate for recognizing the situation; wherein “inappropriate” may be used to reduce the determinant/discriminant space by eliminating mis-matching data; Hanatsuka – Fig. 18, shows reduced zone for condition A; p [0014], teaches separating [reducing] data that does not satisfy condition A); 
transforming the vector associated with a measurement in the reduced discriminant space and, as a function of the location of the vector, associating with the measurement a probability according to each of the modalities or combinations of modalities (Sekizawa – p [00105], “the road surface determination unit 21c determines the degree of similarity of the feature quantity to the support vector stored for each type of the road surface); and 
determining a most probable modality according to each of the modality classes. (Sekizawa – p [00105], “determines that the road surface corresponding to the support vector having the highest degree of similarity is the currently traveled road surface”).
Regarding claim 28, the combined art of Sekizawa and Hanatsuka makes obvious all of the limitations on which this claim depends, further, Sekizawa discloses a modality in accordance with a "road surface condition", "wear" or "tread pattern" modality is associated with the measurement after having previously determined that the measurement was performed on a dry road (Sekizawa – p [0070], “when the transmitted road surface state indicates a frozen road, the brake ECU 23 reduces the braking force generated based on an amount of brake operation performed by the driver compared to that generated when the transmitted road surface state is a dry road surface.”).
Regarding claim 29, the combined art of Sekizawa and Hanatsuka makes obvious all of the limitations on which this claim depends, further, Sekizawa discloses for each of the modalities of a class, a probability according to each of the combinations of modalities containing this modality is associated with the measurement, and the modality of the class having the greatest probability is attributed to the measurement (Sekizawa – p [0105], “determines the degree of similarity of the feature quantity to the support vector stored for each type of the road surface, and determines that the road surface corresponding to the support vector having the highest degree of similarity is the currently traveled road surface”).
Regarding claim 30, the combined art of Sekizawa and Hanatsuka makes obvious all of the limitations on which this claim depends, further, Sekizawa discloses a diagnosis of a condition of the tire is performed in accordance with a "wear" modality or a "tread pattern" modality by combining results of measurements performed at different time intervals (Sekizawa – p [0167], “determines the degree of similarity of the most recent feature quantity to the immediately previous feature quantity”).
Regarding claim 31, the combined art of Sekizawa and Hanatsuka makes obvious all of the limitations on which this claim depends, further, Sekizawa discloses the sound signal generated by the tire is measured using a microphone placed in a front part of a wheel arch located at a rear of the vehicle (Sekizawa – p [0065], teaches the microphone is installed on the underside of a frame in front of a rear wheel on the vehicle body and detects sound pressure signals of tire-generated sounds).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sekizawa and Hanatsuka in view of Tanizaki (Patent No JP2012132873A, hereafter “Tanizaki”).
Regarding claim 26, the combined art of Sekizawa and Hanatsuka makes obvious all of the limitations on which this claim depends, further, Sekizawa discloses a "tread pattern" class of modalities, formed by different types of tire tread pattern (Sekizawa – p [0061], teaches a tire type [ie, winter, summer], a season).
The combined art of Sekizawa and Hanatsuka does not explicitly disclose a "tread pattern" class of modalities, formed by different types of tire tread pattern, comprises a tread pattern of summer type and a tread pattern of winter type.
Tanizaki teaches a "tread pattern" class of modalities, formed by different types of tire tread pattern, comprises a tread pattern of summer type and a tread pattern of winter type (Tanizaki - Description, paragraph 3, teaches determining whether the type of tire mounted on the vehicle is a summer tire or a winter tire based on the frequency characteristics of traveling sound; Principle of Judgement, paragraph 1, teaches winter tires and summer tires can be differentiated based on the sound component generated from the air column tube formed by the rib pattern [tread] and the road surface in the ground contact portion).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize summer and winter modalities as taught by Tanizaki in Sekizawa and Hanatsuka for the expected benefit of adhering to tire regulations related to seasonal weather conditions (Tanizaki - Description, paragraph 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA E PETERS/Primary Examiner, Art Unit 2862